            Case 1:17-cr-00232-DAD-BAM Document 56 Filed 12/23/20 Page 1 of 2


     DANIEL L. HARRALSON, BAR NO. 109322
 1   Attorney at Law
     Post Office Box 26688-6688
 2   Fresno, California 93729
     Telephone (559) 486-4560
 3   Facsimile (559) 486-4320
     harralsonlaw@sbcglobal.net
 4
     Attorney for Applicants /Petitioners Juan Roger Guerrero and Yesenia Guerrero
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      )
     UNITED STATES OF AMERICA,                        ) Case No.: 1:17-CR-00232-DAD- BAM
 9                                                    )
                         Plaintiff,                   ) AMENDED STIPULATION TO
10           vs.                                      ) CONTINUE HEARING
                                                      )
11   EVELYN MAGALLON, et al.,                         )
                                                      ) Date: January 7, 2021
12                      Defendants.                   ) Time: 10:00 a.m.
                                                      ) Judge: Honorable Barbara McAuliffe
13
                                                      )
14
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their
15
     respective attorneys of record, that the Evidentiary hearing of the Application/Petition to
16
     Reconvey Real Property Held as Security for Bail Bond, etc., in the above-captioned matter
17
     currently set on the court’s calendar for January 7, 2021, at 10:00 a.m., be continued to
18
     July 8, 2021, at 10:00 a.m., in Department 8 of the United States District Court.
19         The continuance is requested by counsel for Applicants/Petitioners Yesenia and Juan
20   Guerrero to allow additional time for law Enforcement to apprehend Defendant, EVELYN
21   MAGALLON so as to make the moot and unnecessary.

22

23

24

25

                                                      -1-
                                            US v. Evelyn Magallon
                                        Stipulation to Continue Hearing
            Case 1:17-cr-00232-DAD-BAM Document 56 Filed 12/23/20 Page 2 of 2


     DATED: December 21, 2020                         Respectfully Submitted,
 1
                                                      DANIEL L. HARRALSON LAW CORPORATION
 2

 3                                                       /s/ Daniel L. Harralson
                                                      DANIEL L. HARRALSON
 4                                                    Attorney for Defendant

 5
     DATED: December 21, 2020                         UNITED STATES ATTORNEYS OFFICE
 6
                                                         /s/ Vincenza Rabenn
 7
                                                      VINCENZA RABENN
 8                                                    Attorney for United States

 9

10
                                                   ORDER
11
             GOOD CAUSE APPEARING, IT IS SO ORDERED that the evidentiary hearing on the
12
     Application/Petition to Reconvey Real Property Held scheduled for January 7, 2021, at 10:00 a.m.,
13
     be continued to July 8, 2021, at 10:00 a.m. before Magistrate Judge Barbara A. McAuliffe.
14
             This application to reconvey real property has been continued for over 2 years. The court
15
     will not permit endless continuances of this matter. The parties shall file a status report 10 days before
16
     the next hearing and provide the court with a detailed status report of the efforts undertaken to recover
17
     the defendant, including an estimation of whether the efforts will be successful.
18
     IT IS SO ORDERED.
19

20       Dated:     December 23, 2020                               /s/ Barbara   A. McAuliffe             _
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

                                                         -2-
                                               US v. Evelyn Magallon
                                           Stipulation to Continue Hearing
